              Case 2:20-cr-00200-RSM Document 27 Filed 08/05/21 Page 1 of 1




 1                                                                  Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,
10                                 Plaintiff,         NO. CR20-200RSM
11                                                    ORDER GRANTING MOTION TO
                           v.                         PROCEED WITH GUILTY PLEA
12
                                                      BY VIDEO TELECONFERENCING
13
     JONATHAN DUGGER,
14
                                   Defendant.
15
16
17          Having considered the record and the parties’ stipulated motion, the Court FINDS that
18 the parties have set forth a sufficient basis to allow for the plea hearing in this matter to be
19 held via video, and it should be held as soon as is practicable.
20
21          Dated this 5th day of August, 2021.
22
23
24
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
25
26
27
28

     Order – 1                                                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Dugger, CR20-200RSM                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
